Walker, Judge:
This is an appeal taken by the collector of customs under the provisions of section 501 of the Tariff Act of 1930 from findings of value made by the appraiser of merchandise at the port of Los Angeles, Calif.
The merchandise consists of human hair nets imported from China. Entry was made at the invoice unit prices, which were c. i. f. prices, less the charges for postage and breakwater tax, including packing. The merchandise was appraised as entered, apparently on the basis of export value (sec. 402 (d)).
When the case was called for trial counsel for the plaintiff called as a witness the appraiser of merchandise at the port of Los Angeles, who produced a so-called “Advancé Report” on customs Form 6445, which contained a price list. The report was admitted in evidence without objection as exhibit 1 and it was agreed by counsel that the prices shown therein were the proper prices for appraisement of the merchandise. The appraiser testified that his investigation had disclosed that the figures shown on the price list in exhibit 1 were the *345prices at which the goods were freely offered for sale to all purchasers at the time of exportation in the principal markets of China in the usual wholesale quantities and in the ordinary course of trade and that they were not sold at higher prices for home consumption at that time.
On the record as made I find that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 is the proper basis of value for the hair nets in question, and that such values are as follows:
U. S. Dollars per gross
Colored ' 5024 Single Capnets 0. 57
“ 5526 “ . 57
“ 6028 “ “ . 62
“ 6732 “ ' “ . 63
“ 5526 Double “ .. 58
“ 6028 . “ . 65
“ 6732 “ “ . 66
Best White 5526 “ “ 1. 14
“ “ 6732 “ “ . 1. 36
“ “ 5526 Single . 95
“ “ 6732 “ “ 1. 08
Single Grey 5526 “ '. 81
“ “ 6732 “ “ . 91
Good Grey 5526 Double “ “ “ 6732 “ “ .82 . 92
Double Bun-Nets fitted with elastic cord 8/28 . 60
Less postage and breakwater tax as invoiced.
Judgment will be rendered accordingly.